PER CURIAM.
Appellant/Mother, C.B., appeals from the lower court’s Final Judgment termi*1186nating parental rights. We reverse on the ground that the Department of Children and Family Services (“Department”) failed to establish by clear and convincing evidence any basis for termination as required by section 39.806, Florida Statute. See § 39.809(1), Fla. Stat. (2002).
To support the termination of parental rights, the Department has the burden to show by clear and convincing evidence that a parent has abused, neglected, or abandoned a child and that permanent termination of parental rights is the least restrictive alternative. See § 39.806(1), Fla. Stat. (2002); Dunn v. Blumstein, 406 U.S. 330, 343, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972); Padgett v. Department of Health and Rehabilitative Services, 577 So.2d 565, 571 (Fla.1991).
We find that the Department failed to meet its burden in the instant case. Accordingly, the Order terminating C.B.’s parental rights is vacated and the matter remanded for further proceedings and/or action as may be appropriate.
Reversed and remanded.